       Case 2:19-cv-13641-MVL-MBN Document 38 Filed 08/19/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 LATOYA WIMBUSH, ET AL                                              CIVIL ACTION
 VERSUS                                                             NO: 19-13641
 ARMANDO PEREZ, ET AL                                               SECTION: "S" (5)


                                    ORDER AND REASONS

        IT IS HEREBY ORDERED that plaintiffs' Motion for Reconsideration (Rec. Doc. 34)

is DENIED.

        This is a motor vehicle accident case that was stayed by the court on motion of the

defendants due to the existence of an ongoing federal investigation. Rec. Doc. 33. Numerous

similar cases in this district have been stayed on the same basis.1 Following the court's order

staying this matter, plaintiffs' counsel filed the instant motion requesting that the court reconsider

its stay order.

        While the Federal Rules of Civil Procedure do not explicitly recognize a motion for

reconsideration, the general practice in the United States District Court for the Eastern District of

Louisiana has been to evaluate motions to reconsider interlocutory orders under the same


        1
        See, e.g., Lee v. Sentry Casualty Co., No. 19-9978, Rec. Doc. 13; Barre v. Roehl
Transp., Inc., 19-9799, Rec. Doc. 30; Williams v. U.S. Fire Ins. Co., 18-14000, Rec. Doc. 28;
Charles v. Rose, 18-12153, Rec. Doc. 33; Smith v. Tensley, No. 18-9464, Rec. Doc. 32; Reese v.
Great West Cas. Co., No. 18-8336, Rec. Doc. 154; Reff v. Werner Enterprises, Inc., No. 18-
8350, Rec. Doc. 106; Warren v. Rosstrans & Services, LLC, No. 18-7599, Rec. Doc. 64; Dorsey
v. Jamair, No. 18-6603, Rec. Doc. 162; Thomas v. Chambers, No. 18-4373, Rec. Doc. 220;
Frazier v. Runnels, No. 18-2340, Rec. Doc. 111; and Henderson-Burkhalter v. National Union
Fire Insurance Co., No. 18-928, Rec. Doc. 135.
      Case 2:19-cv-13641-MVL-MBN Document 38 Filed 08/19/20 Page 2 of 3




standards that apply to motions to alter or amend final judgments made pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure. See, e.g., West v. Rieth, 2016 WL 952253, at *1 (E.D. La.

Mar. 4, 2016) (Africk, J.); Bernard v. Grefer, 2015 WL 3485761, at *5 (E.D. La. June 2, 2015)

(Fallon, J.), Castrillo v. Am. Home Mortg. Servicing, Inc., 2010 WL 1434398, at *3-4 (E.D. La.

Apr. 5, 2010) (Vance, J.). A Rule 59(e) motion calls into question the correctness of a judgment.

In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). “Rule 59(e) is properly invoked

to correct manifest errors of law or fact or to present newly discovered evidence.” Id. “Finally, a

Rule 59(e) motion should not be used to relitigate prior matters that should have been urged

earlier or that simply have been resolved to the movant's dissatisfaction.” In re Katrina Canal

Breaches, 2007 WL 496856, at *1 (E.D. La. Feb. 12, 2007).

       Plaintiffs' motion identifies three reasons to reconsider the prior ruling. First, plaintiffs

contend that neither they nor their counsel have been informed of an ongoing investigation.

Second, plaintiffs' counsel argues that one of the court's stated reasons for granting the motion to

stay is inapplicable. Specifically, they argue that while the court found that the stay would

protect plaintiffs from any risks associated with testifying in this proceeding, plaintiffs "certify"

via a statement made in plaintiffs' brief, that none of the plaintiffs intend to invoke any 5th

Amendment privilege, and that each has been advised of any possible issues concerning their

right to invoke the 5th Amendment and waive any such constitutional rights. Third, plaintiffs

argue that the court is not empowered to issue an indefinite stay.

       The first two arguments were made and rejected in connection with the prior motion to

stay. Clearly, the fact that plaintiffs' counsel has not been informed by authorities of an


                                                  2
      Case 2:19-cv-13641-MVL-MBN Document 38 Filed 08/19/20 Page 3 of 3




investigation is not proof that there is no investigation. With respect to risks to the plaintiffs of

testifying, the court notes that counsel has not provided affidavits from plaintiffs reflecting that

those risks have been explained to them and waived.

        With respect to the third argument, regarding the indefiniteness of the stay, the court

observes that the matter is not stayed indefinitely, but only until any investigation is concluded.

However, the court acknowledges that this is not a date certain. Accordingly, the court will

consider a renewed motion to stay six months from the date of entry of this order, at which time

the court will reassess based on the circumstances prevailing at that time. Therefore,

        IT IS HEREBY ORDERED that plaintiffs' Motion for Reconsideration (Rec. Doc. 34)

is DENIED.

                                      19th day of August, 2020.
        New Orleans, Louisiana, this _____



                            ____________________________________
                                 MARY ANN VIAL LEMMON
                             UNITED STATES DISTRICT JUDGE




                                                   3
